Case: 20-11178     Document: 00516520771         Page: 1     Date Filed: 10/25/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 20-11178
                                Summary Calendar                            FILED
                                                                     October 25, 2022
                                                                       Lyle W. Cayce
   United States of America,                                                Clerk

                                                             Plaintiff—Appellee,

                                       versus

   Juan Lopez-Guzman,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 1:20-CR-63-1


   Before Southwick, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Juan Lopez-Guzman appeals the within-Guidelines, 18-month prison
   sentence imposed following the revocation of his supervised release term.
   The district court ordered that the revocation sentence run consecutively to
   the 45-month sentence imposed for his 2020 conviction for illegal reentry


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11178       Document: 00516520771          Page: 2     Date Filed: 10/25/2022




                                     No. 20-11178


   after deportation. Lopez-Guzman argues that his revocation sentence is
   procedurally unreasonable because the district court failed to adequately
   articulate its reasons for imposing the sentence.
            Because Lopez-Guzman did not object to the procedural
   reasonableness of his revocation sentence in the district court, review is for
   plain error. See Puckett v. United States, 556 U.S. 129, 135 (2009); United
   States v. Whitelaw, 580 F.3d 256, 259 (5th Cir. 2009). When, as here, a
   district court applies a within-Guidelines sentence, “doing so will not
   necessarily require lengthy explanation.” Rita v. United States, 551 U.S. 338,
   356 (2007). The district court stated that it had considered Lopez-Guzman’s
   arguments and the sentencing factors listed in 18 U.S.C. § 3553(a), and it
   explained that the sentence was imposed due to the nature and circumstances
   of the offense, the history and characteristics of the defendant, and the need
   to afford adequate deterrence of criminal conduct. Accordingly, the district
   court gave a sufficient explanation for imposing Lopez-Guzman’s revocation
   sentence, and the sentence was not procedurally unreasonable. See Rita, 551
   U.S. at 356; United States v. Coto-Mendoza, 986 F.3d 583, 586-87 (5th Cir.
   2021).
            Even if the district court did err, Lopez-Guzman has not established
   that the error affected his substantial rights. See United States v. Broussard,
   669 F.3d 537, 553 (5th Cir. 2012). Lopez-Guzman’s argument amounts to no
   more than a request for us to reweigh the § 3553(a) factors, which we will not
   oblige. See Gall v. United States, 552 U.S. 38, 51 (2007).
            The judgment of the district court is AFFIRMED.




                                          2